

117 HR 4488 IH: FTC Autonomy Act
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4488IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Ms. Schakowsky introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Federal Trade Commission to independently initiate certain actions to recover civil penalties for such violations.1.Short titleThis Act may be cited as the FTC Autonomy Act. 2.Federal Trade Commission independent litigation authority(a)Authority of the FTC To recover certain civil penaltiesThe Federal Trade Commission Act is amended—(1)in section 5(l) (15 U.S.C. 45(l)) in the first sentence by inserting the Commission or after brought by; and(2)in section 16(a)(2) (15 U.S.C. 56(a)(2))—(A)in subparagraph (D), by striking ; or and inserting a semicolon; and(B)by inserting after subparagraph (E) the following:(E)to obtain a civil penalty authorized under any provision of law enforced by the Commission..(b)Conforming amendmentSection 16(a)(1)(A) of the Federal Trade Commission Act (15 U.S.C. 56(a)(1)(A)) is amended by striking (including an action to collect a civil penalty).